Citation Nr: 1533517	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for degenerative arthritis (also claimed as chronic arthritis and degenerative joint disease).

2.  Entitlement to service connection for degenerative arthritis (also claimed as chronic arthritis and degenerative joint disease) (arthritis disorder).

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to September 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Although the Veteran initially requested a Board hearing at his local RO on his March 2013 substantive appeal, in an August 2014 written statement the Veteran clearly withdrew his request for a Board hearing.  Accordingly, no hearing was provided.  38 C.F.R. § 20.704(e).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an arthritis disorder, a back disorder, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for an arthritis disorder in an October 2004 rating decision, and the Veteran did not file a notice of disagreement or new evidence within one year.

2.  Evidence obtained since the time of the October 2004 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an arthritis disorder.


CONCLUSION OF LAW

The October 2004 rating decision, which denied entitlement to service connection for an arthritis disorder is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the onset, the Board notes the Veteran's service treatment records are unavailable through no fault of the Veteran.  Accordingly, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   

New and Material Evidence of Arthritis

The Veteran is seeking service connection for an arthritis disorder.  This disorder was previously denied in an October 2004 rating decision.  The Veteran did not file a notice of disagreement or new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, although the RO already reopened this issue and considered the claim on the merits in a February 2013 statement of the case, the initial question before the Board is whether new and material evidence has been presented to reopen the appeal.

At the time of the October 2004 rating decision, the evidence before the VA included private medical records from approximately 1980 through May 2003 and the Veteran's written statements, including his claim.  The RO denied the Veteran's claim for failure to establish a link between his diagnosed degenerative arthritis and his active duty service.

Since the October 2004 rating decision, considerable new evidence has been submitted, including updated private medical records.  Specifically, the newly submitted evidence includes an August 2010 letter from Dr. M. who opined the Veteran's osteoarthritis is likely as not related to his active duty service.  Because new evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim, this letter could reasonably substantiate the reason the Veteran's claim was previously denied, failure to establish a nexus to active duty service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, this newly submitted evidence is material.

Because new and material evidence has been presented, the Veteran's claim for entitlement to service connection for an arthritis disorder is reopened.  To this limited extent, his appeal is granted.

The issue of entitlement to service connection for an arthritis disorder is addressed in the remand portion below.


ORDER

New and material evidence has been presented and the claim for entitlement to service connection for an arthritis disorder is reopened.


REMAND

The Veteran is seeking service connection for an arthritis disorder, a back disorder, and diabetes mellitus.  In a September 1995 private treatment record, it is noted the Veteran was receiving Social Security Disability.  Therefore, the Social Security Administration (SSA) may have medical records which are potentially relevant to the issues on appeal.  38 U.S.C.A. § 5103A(c)(3).  Accordingly, remand is required to obtain these records.

Additionally, review of the record reflects the Veteran has not yet been provided with a VA examination regarding his reopened claim for service connection for an arthritis disorder.  Because the claims file includes evidence of a current disability and the August 2010 letter from Dr. M includes a suggestion of a nexus to active duty service, a VA examination regarding this matter should be provided upon remand.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

Dr. M's opinion was that the Veteran's arthritis was likely related to service, but this is not an adequate medical opinion, with rationale, upon which service connection may be granted.  Rather, this statement is merely his conclusion without providing a discussion of the facts and medical evidence in this case that support his conclusion.  VA has a duty to seek clarification of his opinion.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (discussing Board's duty to seek clarification of medical opinions); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any records from the Social Security Administration (SSA), to include any decision regarding eligibility for disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2. Write to Dr. M. and ask him to provide a rationale for the conclusion in his August 2010 letter that the Veteran's arthritis is likely related to his military service.  Ask that he discuss the facts and medical evidence that led him to reach this opinion.

3.  After obtaining all available SSA records, schedule the Veteran for a VA examination regarding the nature and etiology of his currently diagnosed arthritis disorder.  The examiner should be provided with a complete copy of the claims file, and a full rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, including the August 2010 letter from Dr. M, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed arthritis disorder began during, or was otherwise caused by, his active duty service?

4.  Conduct any additional development required by the newly obtained evidence.

5.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


